DETAILED ACTION
This is the first Office Action on the merits based on the 16/830,002 application filed on 03/25/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12, as originally filed, are currently pending and considered below.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5, 10, and 12 are objected to because of the following informalities:  
In Claim 5 Line 4, the limitation “vis” should be “via”
In Claim 10 Line 3, the limitation “vis” should be “via”
In Claim 12 Line 2, the limitation “o f” should be “of”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental processes and/or mathematical concepts without significantly more.
Step 1: Statutory Category: Yes - The claims recite “a smart exercise device” and therefore, is a machine.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “the instructions configured to cause the processor to perform the steps of:… analyze the captured video in order to match movements of the user depicted in the video to movements in the training portion of the video, generate trackable feedback, and provide the feedback via the user interface.” This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to a human mind being used as a “processor” to analyze human movements and provide feedback. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No – The judicial exception is not integrated into a practical application as it is deemed by the examiner to be no improvement to the functioning of a computer or any other technology or technical field, the application of the judicial exemption with or by use of a particular machine, the effecting of a transformation or reduction of a particular article to a different state or thing. The claim does not contain additional elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to a mental process.

Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. 
	Applicant is advised to specify the computer implementation of the limitation “a processor” by changing the limitation to “a computer-implemented processor” or “a CPU” etc.
	Claims 6-12 are rejected using the same analysis as the 35 USC 101 rejection described above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Holohan (US 2015/0139502) in view of De Pablos (US Patent No. 9,931,539) in further view of DiGiantomasso (US 2019/0335083).

Regarding claim 1, Holohan discloses a smart exercise device (System 100 and Mobile device 102; Figure 1) comprising: a camera (Camera of device 102; Figure 1; Para. [0033]) configured to capture video of a user of the smart exercise device (i.e., the video camera captures videos/photos of a user’s jump shot; Para. [0033]); a display (Display of Device 102; Figure 1); a communication interface configured to allow the smart exercise device to communicate with a cloud service (i.e., the user can upload data to the remote server 106; Para. [0032] [0079]); a processor configured to execute instructions, the instructions configured to cause the processor to perform the steps of: (i.e., processor of the mobile device; Para. [0012]) present the user with a user interface at least partially via the display (i.e., the user is presented on the display with an interface; Figure 1; Para. [0032]), receive a selection of a trainer via the user interface and communicate the selection to the cloud service via the communication interface, (i.e., tutorial and training schedules can be given to a user through a coach and can be recorded and communicated to the remote server/cloud 106 through the mobile device 102; Para. [0032] [0042]), downloading a video of the selected exercise via the communication interface (i.e., example of downloaded video from remote server is shown in Figures 6,7 and 12), analyze the captured video in order to match movements of the user depicted in the video to movements in the training portion of the video (i.e., the camera analyses the movements of the user and matches it to the movements of a proper basketball movement; Para. [0071]), generate trackable feedback (Figure 6; Para. [0071]), and provide the feedback via the user interface (Figure 7; (716)).  
Holohan does not disclose receiving a selection of an exercise associated with the trainer via the user interface and communicate the selection to the cloud service via the communication interface.
De Pablos teaches an analogous video capture device for feedback comprising receiving a selection of an exercise associated with the trainer via the user interface and communicate the selection to the cloud service via the communication interface (i.e., the trainers can select exercises for a user to perform and communicate it to a server; Col. 10 Lines 14-34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the training/feedback system of Holohan to have the trainer selection of an exercise of De Pablos in order for the system to have precise exercises prescribes to a user by a professional trainer for efficient training.
Holohan in view of De Pablos does not disclose the video comprising a training portion, SDODMS1/670938.128DOCS 4009627 1PATENTProcopio Dkt. No.127478-00 lUT 1cause the training portion of the video to be displayed on the display while simultaneously activating the camera in order to capture video of the user performing actions depicted in the training portion of the video.
DiGiantomasso teaches an analogous video capture device for feedback comprising the video comprising a training portion, SDODMS1/670938.128DOCS 4009627 1PATENTProcopio Dkt. No.127478-00 lUT 1cause the training portion of the video to be displayed on the display while simultaneously activating the camera in order to capture video of the user performing actions depicted in the training portion of the video. (i.e., the video that is being recorded and displays the recording of the user; Para. [0109])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feedback system of Holohan in view of De Pablos to have the simultaneous activation of the camera and the video feed of DiGiantomasso in order for the user to have a proper reference on how to improve the exercise being performed.

Regarding claim 4, Holohan in view of De Pablos in further view of DiGiantomasso teaches analyzing the captured video comprises performing key point extraction, key feature extraction and key frame extraction. (i.e. Figures 4-11b and 13 of Holohan show key points of a user performing a basketball movement, the key features and frames of a user’s orientation and height and other variables during video capture)

Regarding claim 5, Holohan in view of De Pablos in further view of DiGiantomasso teaches the instructions are further configured to cause the processor to compute performance metrics that are communicated to the cloud service vis the communication interface to the cloud service for storage.  (i.e., the remote server receives data on performance on the user; Para. [0071] of Holohan)

Regarding claim 6, Holohan discloses a user device (System 100 and Mobile device 102; Figure 1) comprising: a camera (Camera of device 102; Figure 1; Para. [0033]) configured to capture video of a user (i.e., the video camera captures videos/photos of a user’s jump shot; Para. [0033]); a display (Display of Device 102; Figure 1); a processor configured to execute instructions, the instructions configured to cause the processor to perform the steps of: (i.e., processor of the mobile device; Para. [0012]) present the user with a user interface at least partially via the display (i.e., the user is presented on the display with an interface; Figure 1; Para. [0032]), receive a selection of a trainer via the user interface, (i.e., tutorial and training schedules can be given to a user through a coach and can be recorded and communicated to the remote server/cloud 106 through the mobile device 102; Para. [0032] [0042]), load a video of the selected exercise (i.e., example of downloaded video from remote server is shown in Figures 6,7 and 12), analyze the captured video in order to match movements of the user depicted in the video to movements in the training portion of the video (i.e., the camera analyses the movements of the user and matches it to the movements of a proper basketball movement; Para. [0071]), generate trackable feedback (Figure 6; Para. [0071]), and provide the feedback via the user interface (Figure 7; (716)).  
De Pablos teaches an analogous video capture device for feedback comprising receiving a selection of an exercise associated with the trainer via the user interface, load a video of the selected exercise (i.e., the trainers can select exercises for a user to perform through a video; Col. 10 Lines 14-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the training/feedback system of Holohan to have the trainer selection of an exercise of De Pablos in order for the system to have precise exercises prescribes to a user by a professional trainer for efficient training.
Holohan in view of De Pablos does not disclose the video comprising a training portion, cause the training portion of the video to be displayed on the display while simultaneously activating the camera in order to capture video of the user performing actions depicted in the training portion of the video.
DiGiantomasso teaches an analogous video capture device for feedback comprising the video comprising a training portion, SDODMS1/670938.128DOCS 4009627 1PATENTProcopio Dkt. No.127478-00 lUT 1cause the training portion of the video to be displayed on the display while simultaneously activating the camera in order to capture video of the user performing actions depicted in the training portion of the video. (i.e., the video that is being recorded and displays the recording of the user; Para. [0109])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feedback system of Holohan in view of De Pablos to have the simultaneous activation of the camera and the video feed of DiGiantomasso in order for the user to have a proper reference on how to improve the exercise being performed.

Regarding claim 9, Holohan in view of De Pablos in further view of DiGiantomasso teaches analyzing the captured video comprises performing key point extraction, key feature extraction and key frame extraction. (i.e. Figures 4-11b and 13 oh Holohan show key points of a user performing a basketball movement, the key features and frames of a user’s orientation and height and other variables during video capture)

Regarding claim 10, Holohan in view of De Pablos in further view of DiGiantomasso teaches the instructions are further configured to cause the processor to compute performance metrics that are communicated to the cloud service vis the communication interface to the cloud service for storage.  (i.e., the remote server receives data on performance on the user; Para. [0071] of Holohan)
  
Regarding claim 11, Holohan in view of De Pablos in further view of DiGiantomasso teaches a communication interface configured to allow the smart exercise device to communicate with a cloud service (i.e., the user can upload data to the remote server 106; Para. [0032] [0079] of Holohan), wherein the instructions are further configured to cause the processor to communicate the trainer and the exercise selection to the cloud service via the communication interface (i.e., tutorial and training schedules can be given to a user through a coach and can be recorded and communicated to the remote server/cloud 106 through the mobile device 102; Para. [0032] [0042] of Holohan) and to download the video from the cloud service via the communication interface (i.e., example of downloaded video from remote server is shown in Figures 6,7 and 12 of Holohan).  

Regarding claim 12, Holohan in view of De Pablos in further view of DiGiantomasso teaches in the selected exercise is part of a workout plan, and wherein the instructions are further configured to cause the processor to load a series of videos related to the workout plan (i.e., the trainers can select multiples video(s) for the user to perform multiple exercises within a workout; Col. 10 Lines 14-34 of De Pablos).  

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Holohan  in view of De Pablos and DiGiantomasso, as applied to claim 1 above, in further view of Hoang (US Patent Pub. No. 2018/0369637).

Regarding claim 2, Holohan in view of De Pablos in further view of DiGiantomasso discloses the invention as substantially claimed above.
Holohan in view of De Pablos in further view of DiGiantomasso does not disclose an analogous video capture device for feedback comprising causing an avatar to be displayed on the display, wherein the avatar mimics the movements of the user, and color coding portions of the avatar to indicate whether the user is properly matching the movements in the training portion of the video.  
Hoang teaches an analogous video capture device for feedback comprising causing an avatar to be displayed on the display, wherein the avatar mimics the movements of the user, and color coding portions of the avatar to indicate whether the user is properly matching the movements in the training portion of the video.  (i.e., the movement of a user captured by a video camera can be represented by a human avatar on a display; Para. [0068] “…The computing device can display, for example, a virtual representation of a human that demonstrates ideal movement, technique …for example, color coding of body segments…”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feedback system of Holohan in view of De Pablos in further view of DiGiantomasso to have the avatar on a display of Hoang to provide more relevant information to a user to correct the user’s movement.

Regarding claim 7, Holohan in view of De Pablos in further view of DiGiantomasso discloses the invention as substantially claimed above.
Holohan in view of De Pablos in further view of DiGiantomasso does not disclose an analogous video capture device for feedback comprising causing an avatar to be displayed on the display, wherein the avatar mimics the movements of the user, and color coding portions of the avatar to indicate whether the user is properly matching the movements in the training portion of the video.  
Hoang teaches an analogous video capture device for feedback comprising causing an avatar to be displayed on the display, wherein the avatar mimics the movements of the user, and color coding portions of the avatar to indicate whether the user is properly matching the movements in the training portion of the video.  (i.e., the movement of a user captured by a video camera can be represented by a human avatar on a display; Para. [0068] “…The computing device can display, for example, a virtual representation of a human that demonstrates ideal movement, technique …for example, color coding of body segments…”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feedback system of Holohan in view of De Pablos in further view of DiGiantomasso to have the avatar on a display of Hoang to provide more relevant information to a user to correct the user’s movement.


Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Holohan in view of De Pablos and DiGiantomasso, as applied to claims 1 and 6 above, in further view of Thielen (US Patent Pub. No. 2018/0374383).
Regarding claim 3, Holohan in view of De Pablos in further view of DiGiantomasso discloses the invention as substantially claimed above.
Holohan in view of De Pablos in further view of DiGiantomasso does not disclose providing feedback comprises providing audible feedback via the user interface.  
	Thielen teaches an analogous feedback system comprising providing audible feedback via the user interface. (i.e., the system gives feedback to a user performing movements by the way of visual and audio feedback; Para. [0016])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feedback system of Holohan in view of De Pablos in further view of DiGiantomasso to have the audio feedback of Thielen in order to efficiently let the user know how to improve the training movements of their exercise.

Regarding claim 8, Holohan in view of De Pablos in further view of DiGiantomasso discloses the invention as substantially claimed above.
Holohan in view of De Pablos in further view of DiGiantomasso does not disclose providing feedback comprises providing audible feedback via the user interface.  
	Thielen teaches an analogous feedback system comprising providing audible feedback via the user interface. (i.e., the system gives feedback to a user performing movements by the way of visual and audio feedback; Para. [0016])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feedback system of Holohan in view of De Pablos in further view of DiGiantomasso to have the audio feedback of Thielen in order to efficiently let the user know how to improve the training movements of their exercise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784